Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-9, in the reply filed on November 16, 2020 is acknowledged.  The traversal is on the ground(s) that the assembly comprising the technical feature in claim 1 is new and non-obvious in view of Attia et al. "Creating movable interfaces by micro-powder injection moulding." Journal of Materials Processing Technology 214.2 (2014): 295-303. hereinafter Attia. This is not found persuasive because while applicant argues that the assembly in Attia is not suitable for densification under load as Attia discloses an intermediate debinding step which has the objective of removing the interfacial layer formed of polymer and the subsequent sintering operation is not carried out under load to the assembly.
However, the technical feature is an “assembly for densification under load”. This is a statement of intended use of the assembly that does not impart any further structure to the claim as the claim already requires a powdery or porous composition which would inherently be capable of densification under load (See MPEP 2111.02). What is required of the technical feature described in the claim is a powdery or porous volume, a counter-form that powdery or porous, and a deformable interface layer. Thus Attia discloses these features as it has a powdery volume, a powder counter-form, and a layer between the two. Applicant does not assert that any of these features are missing. As these features are all capable of densification under load, they meet the requirements of the technical feature and the method that Attia later applies to the assembly is immaterial to whether the assembly itself makes a contribution over the art. 
does not relate to the assembly which merely involves volumes of powder with a layer in-between that is capable of densification under load. 
There are innumerable instance where different methods can be applied to the same starting material to achieve different products. Merely because Attia does not disclose the same method nor final product has no impact on the starting material which is the technical feature at hand. Therefore, Attia shows that the assembly does not make a contribution over the art and the restriction is maintained. It should also be noted that the technical feature outlined in claim 1 also does not make a contribution over the art for the reasons stated in the rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2020.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  On page 1, lines 26-28 notes that figures 1 to 3 relate to a typical SPS technique for a cylindrical T-shaped process. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement 

Specification
The disclosure is objected to because of the following informalities: on page 13, line 30, “theassembly” may have been intended to be written as “the assembly”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "this volume" in line 3-4 of claim 1 and “said volume” in line 7 of claim 1, as well as in claims 3-7.  There is insufficient antecedent basis for this limitation in the claim. While the claim recites “at least one volume to be densified” this creates the possibility of multiple volumes and therefore it is unclear whether “this volume” or “said 
Claim 1 also recites the limitations "said portion" and “said face” in in line 7 of claim 1 and these recitations are repeated in claim 8.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 mentions “at least one face facing at least one portion of said volume” it is unclear whether “said portion” and “said face” refer to one of many potential portions and faces or all of the portions and faces. Thus the scope of claim 1 would be unclear as to which portions of the assembly would be required to be separated by the at least one deformable interface layer. Claims 2-7 and 9 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 4 recites the limitation “said counter-form includes said volume in its totality”. It is not clear from this recitation how the counter-form includes the volume and how this can be done in totality. Page 5 of the specification notes both that the counter-form can include the volume in its totality or that the counter-form includes only one part of the volume to be densified, but this does not explain whether the volume becomes part of the counter-form, whether the counter-form encapsulates the volume, or some other way that the counter-form incorporates the volume.

Claim 8 recites the limitation “a plurality of consecutive deformable interface layers. It is not clear from this recitation if this means that there are multiple layers of deformable interface in contact with one another i.e. following continuously after one another, whether this means there is deformable interface layers in a sequence separated by volumes and counter-forms, or some other meaning. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Tropical Sand Art Bottles,” Web Page < https://www.orientaltrading.com/tropical-sand-art-bottles-a2-48_5821.fltr >, November 13, 2014, retrieved from Internet Archive Wayback Machine <https://web.archive.org/web/20141113000434/https://www.orientaltrading.com/tropical-sand-art-bottles-a2-48_5821.fltr> on February 21, 2021 hereinafter Tropical.
As to claim 1, Tropical discloses a powdery volume (sand) capable of densification which displays variation in thickness (Tropical, description of Tropical Sand Art Bottles and image). Tropical also discloses a powdery counter-form (sand) which faces the volume as well as a deformable interface layer (sand) which is between the volume and counter-form (Tropical, description of Tropical Sand Art Bottles and image; note the different shaped layers of sand in the bottle). 



As to claim 3, Tropical discloses where the volume and counter-form have distinct, i.e. different, shapes (Tropical, description of Tropical Sand Art Bottles and image).

As to claim 4,  as noted in the 35 USC 112b rejection above, it is not clear what is meant by the limitation “includes said volume in its totality”. However, for the purposes of applying prior art, Tropical’s disclosure of a counter-form which forms a continuous layer above (and below) the powder will be interpreted as meeting the claim limitation as the counter-form is forming a barrier on one entire side of the part thereby “including” the volume in its totality (Tropical, description of Tropical Sand Art Bottles and image).

As to claims 5 and 6, as Tropical discloses the material for the volume and counter-form is sand (Tropical, description of Tropical Sand Art Bottles and image), they have identical chemical structure and would thereby have the same speed of densification. 

As to claim 8, it is not clear what is meant by consecutive deformable interface layers, see 112(b) rejection above. For the purposes of applying prior art, Tropical’s disclosure of a plurality of deformable interface layers (see image where any of the layers could be a deformable interface layer) will be interpreted as meeting the claim limitation (Tropical, description of Tropical Sand Art Bottles and image).


Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard et al. (US 3279917) hereinafter Ballard.
As to claim 1, Ballard discloses a high temperature isostatic pressing assembly outlined in Figure 1 reproduced below.

    PNG
    media_image1.png
    641
    516
    media_image1.png
    Greyscale

	Ballard discloses a die member (1) which is filled with powder (9) as well as an isostatic fluid pressing medium (7) that is separated from the powder by a flexible membrane (4) 
	Therefore Ballard is disclosing a powdery volume to be densified (9) which has variations in thickness along the direction of compression as well as a counter-form of powdery composition (7) (where natural flake graphite, powdered glass, and powdered metal would all meet the limitation of being a powdery or porous composition) where the counter-form faces at least some portion of the volume. Further, Ballard’s disclosure of a flexible membrane meets the limitation of a deformable interface layer separating the volume from the counter-form as by being flexible, the membrane is deformable and would deform in response to compression of the volumes under load, and the membrane inherently forms a layer that interfaces between the powder (9) and the fluid pressing medium (7) thereby meeting all the claim limitations.

	As to claim 2, Ballard discloses continuous variations in the thickness of the powder (9) to be compressed (Ballard, Fig 1).

	As to claim 3, Ballard discloses where the volume (9) and the counter-form (7) are of distinct, i.e. different, shapes (Ballard, Fig 1). 

	As to claim 4, it is not clear what is meant by the limitation “includes said volume in its totality”. However, for the purposes of applying prior art, Ballard’s disclosure of a counter-form 

	As to claim 7, Ballard discloses compressing aluminum oxide while using natural flake graphite as the isostatic pressing medium (Ballard, col 3, lines 1-4; thereby disclosing where the volume and counter-form have different chemical compositions). 

	As to claim 9, Ballard discloses a plurality of volumes of powdery composition to be densified having variations in thickness where the counter-form has at least one face facing at least one portion of each of the volumes and where the portions are separated by the at least one deformable interface layer as shown in annotated Ballard Fig 1 below.

    PNG
    media_image2.png
    714
    620
    media_image2.png
    Greyscale


	
Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ecer (US 4673549) hereinafter Ecer.


    PNG
    media_image3.png
    335
    321
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    609
    media_image4.png
    Greyscale

	Thus, Ecer discloses a powdery volume to be densified (the first powder of claim 1) with variations in thickness (Ecer, Figs 3-4), a powdery counter-form having a face facing the volume (the second powder of claim 1 and Ecer, Figs 3-4), and a deformable interface layer being the shell between the volume and the counter-form as Ecer discloses that the shell will be compressed but not bonded to the finished consolidated object (Ecer, col 8, lines 32-35). 

	As to claim 2, Ecer discloses where the variations in thickness are continuous (Ecer, Fig 3-4).
	
	As to claim 3, Ecer discloses where the counter-form and volume to be densified are distinct i.e. different shapes (Ecer, Fig 3-4). 



	As to claims 5 and 6, Ecer discloses that the space between the shell and the can is filled either by the same powder or another powder having substantially the same compressibility ration as the compressibility ratio of the powder of the manufactured part (Ecer, col 4, lines 13-17). As Ecer is disclosing using the same powder for both the volume and counter-form, the speed of densification would have to be the same

	As to claim 7, Ecer discloses where the first and second powder (the powder for the part and counter-form respectively) are different composition (Ecer, claim 3). 

	As to claim 8, it is not clear what is meant by consecutive deformable interface layers, see 112(b) rejection above. For the purposes of applying prior art, Ecer’s of a plurality of deformable interface layers (shells, see Fig 4) will be interpreted as meeting the claim limitation as Ecer discloses distinct shells (interface layers) and counter-forms on both sides of the shell with compressed powder in-between (Ecer, Fig 4). Thus Ecer is disclosing a plurality of deformable interface layers in a sequence and this will be interpreted as meeting the claim limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733